But THE COURT
(nem. con.) permitted the plaintiff to read the auditor’s statement of the balance, which he found due upon the evidence and principles stated in his report, which evidence and principles the court is of opinion were correctly admitted and acted upon by the auditor. The part permitted by the court, to be read to the jury, was as follows: “The auditor finds and reports that the balance of loss and gain account, and the total deficiency in William B. Williams’s accounts, as second teller from the 21st of May. 1818, when he commenced the duties of the office, to the 25th of August, 1819, when he ceased to perform them, is the sum of one thousand one hundred and ninety one dollars and three cents.” Bills of exception were taken as in the case of the Bank of U. S. v. Johnson, at this term, [Case No. 919.] But the plaintiff became non-pros.